Title: To Benjamin Franklin from Antoine Borel, 3 August 1778
From: Borel, Antoine
To: Franklin, Benjamin


Monsieur,
Pierefitte Ce 3 août 1778
J’aurai encore recours a vous pour vous prier de me donner une heure vendredi matin. La planche qu’on grave sur le dessein, que j’ai eu l’honneur de vous presenter est fort avancée, et je me rendres de la campagne que j’habitte depuis six semaines a passi pour refaire quelques choses d’apres vous si vous voulés bien le permettre.
Je serai chez vous Monsieur entre huit et neuf heures du matin. J’ai l’honneur d’etre avec respect Monsieur Votre tres humble et tres obeissant serviteur
Borel
 
Addressed: A Monsieur / Monsieur Franklin / A Passi
